Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment and remarks received on December 7, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 14 and 17are rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495).
In reference to claims 1-3, 7-11, 14 and 17, TÖRMÄLÄ et al. discloses method of dispensing surgical fasteners (figure 8) comprising: providing an applicator  including a housing 1 having a cartridge opening 3, an elongated shaft 2 extending from a distal end of the housing 1 and a handle 12 extending from a proximal end of the housing 1, and a trigger actuator 13 for activating a firing system 5, 6, 9  disposed within the housing 1; inserting a first cartridge 4 containing a plurality of first surgical fasteners into the cartridge opening 3 to engage a snap-fit connection (column 6 lines 23-43); forming a surgical opening in tissue and inserting a distal end 
HOLCOMB et al. teaches a method of dispensing surgical fasteners comprising: providing an applicator 20 including a housing 222 having a cartridge opening (figure 22), an elongated shaft 232 extending from a distal end of the housing and a handle 226 extending from a proximal end of the housing 222, and a trigger actuator 230 for activating a firing system 152 disposed within the housing 222, the firing system including a gear train 264, 310 and an energy storing assembly 294, 302; inserting a first cartridge 224 containing a plurality of first surgical fasteners into the cartridge opening (figures 21-23) to engage a snap-fit connection (see diagram of figure 23 below); forming a surgical opening in tissue and inserting a distal end of the elongated shaft 232 into the surgical opening (paragraph 181); squeezing the trigger actuator 230 to dispense one of the first surgical fasteners from the distal end of the elongated shaft 232 (paragraphs 114, 117, 131 & 132); while maintaining the distal end of the elongated shaft inside the surgical opening, engaging (paragraph 137) a button cartridge release 234, 250 (paragraph 126) and removing the cartridge from the cartridge opening; inserting a second/third cartridge (paragraph 8; “…can be easily and quickly reloaded with additional cartridges…”) containing a plurality of second surgical fasteners into the cartridge opening, and engaging the actuator 230 to 


    PNG
    media_image1.png
    396
    878
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the method of TÖRMÄLÄ et al. to include the step of inserting a second cartridge into the cartridge opening since column 1 lines 45-49 & 59-67 of TÖRMÄLÄ et al. expresses the desire to reduce the invasiveness of inserting tissue fasteners into the body of a patient.  Furthermore, paragraph 107 of HOLCOMB et al expresses the knowledge in the art to provide fasteners that are different for the purpose of indicating to a user information pertaining to the surgical or healing process.
Claims 4-6, 12, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495) as applied to claim 1 above, and further in view of FIELD et al. (US 2002/0128669).

HOLCOMB et al. teaches a method of dispensing surgical fasteners comprising: providing an applicator 20 including a housing 222 having a cartridge opening (figure 22), an elongated shaft 232 extending from a distal end of the housing and a handle 226 extending from a proximal end of the housing 222, and a trigger actuator 230 for activating a firing system 152 disposed within the housing 222, the firing system including a gear train 264, 310 and an energy storing assembly 294, 302; inserting a first cartridge 224 containing a plurality of first surgical fasteners into the cartridge opening (figures 21-23) to engage a snap-fit connection (see diagram of figure 23 below); forming a surgical opening in tissue and inserting a distal end of the elongated cartridges…”) containing a plurality of second surgical fasteners into the cartridge opening, and engaging the actuator 230 to dispensing one of the second surgical fasteners from the distal end of the elongated shaft (paragraphs 8 & 118); wherein the second fasteners are different from the first fasteners based on color (paragraph 107).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the method of TÖRMÄLÄ et al. to include the step of inserting a second cartridge into the cartridge opening since column 1 lines 45-49 & 59-67 of TÖRMÄLÄ et al. expresses the desire to reduce the invasiveness of inserting tissue fasteners into the body of a patient.  Furthermore, paragraph 107 of HOLCOMB et al expresses the knowledge in the art to provide fasteners that are different for the purpose of indicating to a user information pertaining to the surgical or healing process.
Neither TÖRMÄLÄ et al. nor HOLCOMB et al. disclose the steps of positioning and securing of a prosthetic device at a hernia surgical site as claimed.  FIELD et al. teaches a method of dispensing fasteners from an applicator during a surgical procedure, the method comprising: inserting the distal end 204 of an elongated shaft 202 extending from an applicator housing 100 into a surgical opening (paragraph 102); positioning a mesh prosthetic device 502 to abut a hernia (paragraph 6) surgical site (figure 28) and squeezing an actuator 104 to dispense a surgical fastener from a distal end 204 of the elongated shaft 202 while the to secure the mesh .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495) as applied to claim 10 above, and further in view of HUITEMA et al. (US 5,704,534).
With respect to claim 15, TÖRMÄLÄ et al. et al discloses a method of providing an applicator with either a straight (figure 2A) or curved (figure 2B) elongated shaft, but does not disclose providing means to implement an articulation step as claimed.
HUITEMA et al. teaches a method of dispensing surgical fasteners comprising: providing an applicator instrument including an elongated shaft 30 and handle 23 extending from a housing 22; providing an articulation lever 69 on the housing; and engaging the articulation lever 69 to move the elongated shaft 30 into a straight configuration or curved configuration(s).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the method of TÖRMÄLÄ et al. to include the step of provided an articulation lever since column 10 lines 23-56 and figure 2 of HUITEMA et al. suggest such a modification would allow the elongated shaft of TÖRMÄLÄ et al. to assume the straight or curved configuration for the purpose of effective implementing a desired operation as expressed in column 4 lines 16-25 of TÖRMÄLÄ et al..
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495) as applied to claim 10 above, and further in view of HUITEMA et al. (US 5,704,534) and TAYLOR (US 2008/0281332).
In reference to claim 16, TÖRMÄLÄ et al. discloses a surgical method comprising the steps of providing an applicator instrument having an elongated shaft extending from a housing including a trigger and handle.  The method of TÖRMÄLÄ et al. does not include provision of a handle that can be articulated relative to the housing as claimed.
HUITEMA et al. teaches a method of dispensing surgical fasteners comprising: providing an applicator instrument including an elongated shaft 30 and handle 23 extending from a housing 22; providing an articulation lever 69 on the housing; and engaging the articulation lever 69 to move the elongated shaft 30 into a straight configuration or curved configuration(s).  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the method of TÖRMÄLÄ et al. to include the step of provided an articulation lever since column 10 lines 23-56 and figure 2 of HUITEMA et al. suggest such a modification would allow the elongated shaft of TÖRMÄLÄ et al. to assume the straight or curved configuration for the purpose of effective implementing a desired operation as expressed in column 4 lines 16-25 of TÖRMÄLÄ et al..
TAYLOR teaches a surgical method of positioning a fastener within a body, the method comprising: providing an applicator instrument 400 including an elongated shaft (bit) extending from a housing 406, and a handle 404 coupled with a proximal end of the housing 406; providing a handle reconfiguration actuator 418 having a first position that locks the handle 410 in place relative to the housing 412 and a second position for enabling the handle 410 to rotate (paragraph 29) between a pistol configuration (figure 5) and an in-line configuration (figure 5) relative to the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495) as applied to claim 1 above, and further in view of MILILLI et al. (US 5,680,981).
Regarding claim 21, TÖRMÄLÄ et al. discloses method of dispensing surgical fasteners (figure 8) wherein the surgical fasteners are arranged in a stacked orientation such that the step of engaging the actuator 13 results in a single fastener being removed from the stack and dispensing the single fastener from the distal end of the elongated shafts. TÖRMÄLÄ et al. does not disclose the stack of surgical fasteners in engagement with one another as claimed.
MILILLI et al. teaches a method of dispensing surgical fasteners comprising: inserting a cartridge 130 containing a stack of fasteners 14 into an applicator instrument 28, wherein major surfaces of adjacent fasteners are engagement with one another (figures 4 & 5); and squeezing1 a trigger (figure 1) for the purpose of advancing a single fastener from the stack of fasteners within the cartridge 130.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to arrange the fasteners in engagement with one another or with an .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over TÖRMÄLÄ et al. (US 6,457,625) in view of HOLCOMB et al. (US 2012/0080495) and FIELD et al. (US 2002/0128669) as applied to claims 10 and 18 above, and further in view of MILILLI et al. (US 5,680,981).
With respect to claims 22 and 23, TÖRMÄLÄ et al. discloses method of dispensing surgical fasteners (figure 8) wherein the surgical fasteners are arranged in a stacked orientation such that the step of engaging the actuator 13 results in a single fastener being removed from the stack and dispensing the single fastener from the distal end of the elongated shafts. TÖRMÄLÄ et al. does not disclose the stack of surgical fasteners in engagement with one another as claimed.
MILILLI et al. teaches a method of dispensing surgical fasteners comprising: inserting a cartridge 130 containing a stack of fasteners 14 into an applicator instrument 28, wherein major surfaces of adjacent fasteners are engagement with one another (figures 4 & 5); and squeezing2 a trigger (figure 1) for the purpose of advancing a single fastener from the stack of fasteners within the cartridge 130.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to arrange the fasteners in engagement with one another or with an intermediate element therebetween since TÖRMÄLÄ et al. and MILILLI et al. teache the equivalence of either arrangement of surgical fasteners in the art of dispensing fasteners from a .

Response to Arguments
Applicant’s arguments filed December 7, 2020 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199

Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199




/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
March 13, 2021




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 to exert a compressing force. (https://www.dictionary.com/browse/squeeze)
        2 to exert a compressing force. (https://www.dictionary.com/browse/squeeze)